***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       REGIONAL SCHOOL DISTRICT 8 v. M & S
            PAVING AND SEALING, INC.
                   (AC 43549)
                         Elgo, Cradle and Clark, Js.

                                   Syllabus

The plaintiff school district sought to recover damages from the defendant
    for breach of contract relating to the defendant’s allegedly defective
    work in repairing a set of concrete stairs on the plaintiff’s campus.
    Following the defendant’s completion of its contract, the concrete of
    the stairs experienced significant cracking, and the plaintiff was required
    to hire a separate contractor, R Co., to replace the stairs. The stairs
    replaced by R Co. also complied with applicable building code regula-
    tions, which the stairs repaired by the defendant had not. The trial court
    found that the plaintiff could not prevail on its breach of contract claim
    on the basis of the building code violations, as the contract did not call
    for compliance with the code, but that the defendant did breach the
    contract on the basis of its unworkmanlike performance in the construc-
    tion of the stairs. The court rendered judgment for the plaintiff and
    awarded damages, and the defendant appealed to this court. Held:
1. The trial court did not err in concluding that the defendant breached the
    contract by virtue of its unworkmanlike performance: this case fell
    within the recognized exception to the general rule requiring expert
    testimony in cases alleging a breach of the implied duty to perform in
    a workmanlike manner, as the court did not require expert testimony to
    conclude that the cracks in the concrete were caused by the defendant’s
    defective work, there was evidence presented showing that there were
    plain and obvious defects in the concrete, the defendant was the only
    party responsible for replacing the stairs, including the choice and instal-
    lation of the concrete, cracks began to appear less than six months after
    the work was completed, the cracks were significant in degree, and the
    defendant presented no evidence that the cracks were caused by some
    significant impact; moreover, the defendant’s claim that the cracking
    could have been caused by a snowplow or other significant impact was
    speculative, unsupported by admissible evidence, and inconsistent with
    the evidence of cracking that continued to occur throughout the winter
    and after the defendant had performed repair work.
2. The defendant could not prevail on its claim that the trial court improperly
    calculated damages because the plaintiff failed to prove that the defen-
    dant’s breach of contract required the stairs to be replaced instead of
    repaired; the trial court’s conclusion that the cracking in the concrete
    required the stairs to be replaced was not clearly erroneous, as the
    court’s finding that both the cracking concrete and the code violations
    independently required the stairs to be replaced was supported by evi-
    dence in the record, which showed that there was substantial cracking
    in the concrete, which was not resolved by the defendant’s subsequent
    repair work, and the defendant conceded that it was liable for any
    damages stemming specifically from defects in the concrete.
            Argued April 15—officially released August 3, 2021

                             Procedural History

   Action to recover damages for breach of contract,
and for other relief, brought to the Superior Court in
the judicial district of Tolland, where the matter was
tried to the court, Hon. Samuel J. Sferrazza, judge
trial referee; judgment for the plaintiff, from which the
defendant appealed to this court. Affirmed.
   Keith Yagaloff, for the appellant (defendant).
   Robert J. O’Brien, for the appellee (plaintiff).
                           Opinion

   CLARK, J. The defendant, M & S Paving and Sealing,
Inc., appeals from the judgment of the trial court ren-
dered in favor of the plaintiff, Regional School District
8, following a trial to the court on the plaintiff’s breach
of contract claim for defective work. On appeal, the
defendant claims that the trial court (1) erred when it
found, in the absence of expert testimony, that the
defendant’s work proximately caused the alleged
defects, and (2) improperly calculated the amount of
damages awarded to the plaintiff. We affirm the judg-
ment of the trial court.
  The following facts and procedural history are rele-
vant to this appeal. In July, 2014, the plaintiff, a regional
school district consisting of RHAM High School and
RHAM Middle School in Hebron, issued a request for
proposals to repair various areas on its campus. The
defendant submitted a proposal to replace, among other
things, an outdoor stairway connecting a lower parking
lot to the main entrance of the middle school. The
plaintiff selected the defendant’s proposal to replace
the stairway and the parties agreed on a price of $9000
for the work. The bid form provided that the ‘‘[s]tair
railings shall be salvaged, where possible, and securely
reattached with a sleeve.’’
   The defendant completed the work prior to the com-
mencement of the school year in September, 2014. The
plaintiff paid the defendant for the work in October,
2014. On January 22, 2015, Robert J. Siminski, the then
superintendent of schools, observed what he described
as ‘‘substantial cracking’’ in the concrete stairs. The
plaintiff’s then interim director of facilities, Michael
Schlehofer, took photographs of the cracks and for-
warded them to the defendant. Schlehofer later testified
that the cracking was so substantial that the stairs had
to be closed for safety purposes. On January 31, 2015,
without a request from the plaintiff, the defendant sent
a welder to the school to perform work on a section
of the stairs where the railing attached to the concrete.
When the defendant later sent the plaintiff an invoice
for the welding, the plaintiff responded that it had not
authorized that work.1 The defendant did not attend
to the damaged concrete itself until after the plaintiff
provided notice on May 4, 2015, that it would not con-
tract with the defendant for further work to be per-
formed on the campus until the problem with the stairs
was resolved. On or about May 8, 2015, without notify-
ing the plaintiff, the defendant sent its employees to
repair the stairs. The plaintiff, however, was not satis-
fied with the repairs. Schlehofer testified that subse-
quent to January, 2015, additional cracks continued to
appear in the stairs, even after the defendant attempted
to repair the stairs in May, 2015.
  During the summer of 2015, a photograph of the prem-
ises appeared in a newspaper article, prompting Joseph
Summers, a building official and zoning enforcement
officer for the town of Hebron, to inspect the stairs.
Summers sent a memo to Siminski on August 10, 2015,
notifying him that certain sections of the stairway did
not comply with the State Building Code (code). In his
letter, Summers informed Siminski that the height of
the stair risers and the size of the stair treads were not
uniform and exceeded the respective variances permit-
ted by the code. Summers also observed that the height
of the handrail was not uniform and varied by several
inches along the stair, also in violation of the code.
   On September 2, 2015, counsel for the plaintiff wrote
to Steven Fradianni, part owner of the defendant,
informing him that the stairs had not been repaired
satisfactorily. The plaintiff contacted Rockfall Com-
pany, LLC (Rockfall), the designated on call contractor
for Hebron, through the Capital Region Organization
of Governments, a regional state cooperative, for an
estimate of the cost of repair. The plaintiff, meanwhile,
continued to reach out to the defendant. The parties
scheduled a meeting for December 4, 2015, between
Schlehofer, Siminski, and the defendant’s vice presi-
dent, Joseph Fradianni, Jr., which Fradianni failed to
attend. Thereafter, the plaintiff hired Rockfall to repair
the stairs. Rockfall replaced the stairs in the summer
of 2016 and also performed additional work on the
surrounding sidewalk area, for a total cost of $34,789.02.
The work performed by Rockfall complied with the
code.
   The plaintiff commenced an action for breach of con-
tract against the defendant in March, 2017. In its com-
plaint, the plaintiff alleged that it had solicited and
accepted a bid from the defendant to perform concrete
replacement and repair work on the stairs. The defen-
dant, however, allegedly performed the work in a defec-
tive and unworkmanlike manner that necessitated later
correction and replacement. Specifically, the plaintiff
alleged that the work did not comply with applicable
code requirements regarding risers, treads, and hand-
rails and that the concrete the defendant used cracked
and deteriorated excessively. The plaintiff also alleged
that the defendant had failed to correct the cracks in
the stairs although the plaintiff repeatedly asked it to
do so. The defendant denied the material allegations
concerning breach of contract.2
  The court conducted a courtside trial on September
12, 13 and 17, 2019. The plaintiff called Schlehofer,
Summers, and Henry Racki, Jr., a management repre-
sentative of Rockfall, to testify. At trial, the plaintiff
introduced into evidence photographs taken by Schleh-
ofer of the cracks in the concrete, as well as written
communications between the parties and the relevant
bid documents and purchase orders. Racki testified that
when he inspected the premises in the summer of 2016
before Rockfall began its work, he observed ‘‘a lot of
shaling and cracking in the concrete.’’3 Summers, who
had been disclosed as an expert witness on the subject
of the code, testified concerning the code violations
that he observed. The plaintiff did not offer any expert
testimony as to why the concrete cracked.
   The defendant disclosed Joseph Fradianni, Jr., as an
expert witness on the nature of the work the defendant
performed, but he did not testify. Instead, Steven Fradi-
anni, the defendant’s co-owner, testified that the defen-
dant performed all of the work itself, using concrete
that it had purchased from a supplier.4 He also testified
about how one might design the stairway to conform the
dimensions to the sloping sidewalk. Steven Fradianni
speculated that the railing had been dented by some
form of impact, which the defendant argued may have
been a snowplow. The plaintiff objected, and Fradianni
admitted that he had not personally observed the site
and that his testimony was based entirely on informa-
tion obtained from others.
   Following the close of evidence, the court issued an
eleven page memorandum of decision, addressing the
alleged code violations and other defects in the stairs.
The court made the following factual findings. The
defendant agreed to replace a set of concrete stairs for
$9000 and completed the work prior to the start of the
school year in September, 2014, for which it was paid
on October 2, 2014. On the morning of January 22, 2015,
Siminski observed ‘‘substantial cracking in the concrete
of the second step up from the lower sidewalk.’’ After
photographing the cracking, Schlehofer contacted the
defendant. The defendant, for ‘‘reasons that the admissi-
ble evidence failed to disclose,’’ sent a welder to repair
part of the metal railing. The defendant informed the
plaintiff that it would wait until the weather was suffi-
ciently warm for concrete repairs. Schlehofer erected
barriers to prevent use of the stairs in the meantime.
Photographs Schlehofer forwarded to the defendant in
April, 2015, showed ‘‘long, deep, and obvious fissuring
of a portion of the tread and riser forming the second
step from the bottom of the stairs.’’ The defendant per-
formed concrete repairs in May, 2015, but ‘‘the plaintiff
was very dissatisfied with the result, which it found
unsightly, and new lines of fracturing were appearing
elsewhere on the stairs.’’ A subsequent inspection of
the stairs by Summers revealed that the stairs did not
comply with the code and that the stairs had to be
replaced. The plaintiff contracted with Rockfall to
replace the stairs at a price of $30,235.20, and to replace
the upper sidewalk for $4553.82.
   The court also found that the defendant substantially
complied ‘‘with the terms of the contract despite the
fact that the dimensions of the steps slightly exceeded
the [permissible] code standards for tread depth and
riser height.’’ The court noted that the parties’ agree-
ment called for the defendant to reuse the existing
railings, which placed constraints on the configuration
of the stairs, and that the contract called only for a
replacement and not a redesign. The court also noted
that the contract did not require express ‘‘compliance
with all code standards to the letter,’’ and that there
were no issues until Siminski observed cracks in the
stairs in January, 2015.
  Thus, the court found that the defendant had com-
pleted the work in full and that the plaintiff had deliv-
ered payment after inspecting the stairs and expressing
satisfaction with the work. The court concluded that
the defendant proved its fourth special defense; see
footnote 2 of this opinion; ‘‘which can fairly be read,
in part, to embrace the concepts of acquiescence or
ratification with respect to these code violations.’’ The
court thus determined that the plaintiff did not prevail
on its breach of contract claim on the basis of the code
violations.
   The court next turned to the issue of the cracked
stairs. It found that ‘‘[s]erious cracking of concrete
within six months of formation leads the court to infer
unworkmanlike performance unless the fragility of the
product can be attributed to some outside force.’’ The
court rejected the defendant’s argument that a snow-
plow might have struck the stairway, on the basis of
its finding that (a) neither party had offered expert
testimony as to why the concrete stairs had developed
cracks so soon after installation, and (b) the defendant
offered no admissible evidence regarding a possible
snowplow impact. As a result, the court found that the
stairs cracked due to the defendant’s unworkmanlike
performance. It also found that the stairs continued to
crack following the defendant’s repair in May, 2015.
The court thus concluded that the defendant breached
the contract.
   Having found the defendant liable for breach of con-
tract, the court turned to damages. The court found
that the defects required the stairs to be removed and
replaced,5 and calculated the amount the plaintiff
should recoup for the additional work.6 The court noted
that some of the new work done by Rockfall was outside
of the scope of the contract between the plaintiff and
the defendant. Specifically, Rockfall reconstructed the
upper sidewalk area, which the defendant had not con-
tracted to do, and as a result of doing so, Rockfall had
the additional benefit of building the stairs and upper
sidewalk anew together. The defendant, by contrast,
had to conform the stairs to the existing slope of the
sidewalk. Rockfall also had the flexibility of installing
new railings and adding an additional step to the stairs.
The court found that the plaintiff paid Rockfall
$34,789.02 for all of its work. From that sum, the court
deducted $4553.82, which the plaintiff paid to recon-
struct the upper sidewalk, $1500 paid to a professional
engineer, $3550.39 for the installation of new railings,
and the sums of $943.60 and $257.47 for several unex-
plained charges in the Rockfall contract. Accordingly,
the court awarded the plaintiff $23,983 in damages and
rendered judgment thereon. This appeal followed.
  On appeal, the defendant claims that the court incor-
rectly found that it breached the contract. The defen-
dant also claims the court improperly calculated dam-
ages. We disagree.
   We first set forth the general rule regarding the review
of breach of contract claims. ‘‘The determination of
whether a contract has been materially breached is a
question of fact that is subject to the clearly erroneous
standard of review. . . . A finding of fact is clearly
erroneous when there is no evidence in the record to
support it . . . or when although there is evidence to
support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mis-
take has been committed. . . . Although a finding of
breach of contract is subject to the clearly erroneous
standard of review, whether the court chose the correct
legal standard to initially analyze the alleged breach is
a question of law subject to plenary review.’’ (Citation
omitted; internal quotation marks omitted.) Western
Dermatology Consultants, P.C. v. VitalWorks, Inc., 146
Conn. App. 169, 180, 78 A.3d 167 (2013), aff’d, 322 Conn.
541, 153 A.3d 574 (2016).
  With respect to the defendant’s claim that expert
testimony was required in order for the plaintiff to pre-
vail on its breach of contract claim, ‘‘as a general matter,
[whether] expert testimony is required to support a
particular type of claim [is] a question of law that we
review de novo.’’ R.T. Vanderbilt Co. v. Hartford Acci-
dent & Indemnity Co., 171 Conn. App. 61, 110, 156 A.3d
539 (2017), aff’d, 333 Conn. 343, 216 A.3d 629 (2019).
Once we resolve the question of whether expert testi-
mony is required, we review for clear error the question
of whether the trial court drew a reasonable inference.
See State v. Ray, 290 Conn. 602, 631 n.17, 966 A.2d 148
(2009). On the issue of damages, ‘‘[t]he trial court has
broad discretion . . . and its decision will not be over-
turned unless it is clearly erroneous.’’ O & G Industries,
Inc. v. All Phase Enterprises, Inc., 112 Conn. App. 511,
528, 963 A.2d 676 (2009).
                             I
  The defendant claims that the trial court improperly
found that the defendant’s unworkmanlike perfor-
mance proximately caused the concrete to crack. First,
the defendant argues that expert testimony was
required to prove that the cracks in the concrete were
proximately caused by the defendant’s defective work.
Second, it claims that, even if expert testimony was not
required, the court drew an unreasonable inference as
to the cause of the cracking. We disagree.
   ‘‘[E]xpert testimony . . . serves to assist lay people,
such as members of the jury and the presiding judge,
to understand the applicable standard of care and to
evaluate the defendant’s actions in light of that stan-
dard. . . . Expert testimony is required when the ques-
tion involved goes beyond the field of the ordinary
knowledge and experience of judges or jurors.’’ (Inter-
nal quotation marks omitted.) Osborn v. Waterbury,
333 Conn. 816, 826, 220 A.3d 1 (2019). ‘‘When a topic
requiring special experience of an expert forms a main
issue in the case, the evidence on that issue must con-
tain expert testimony or it will not suffice. . . . In cases
involving claims of professional negligence . . .
expert testimony is essential to establish both the stan-
dard of skill and care applicable and that the defendant
failed to conform to the standard, as these matters are
outside the knowledge of the jury.’’ (Citations omitted;
internal quotation marks omitted.) Matyas v. Minck, 37
Conn. App. 321, 326–27, 655 A.2d 1155 (1995). Expert
testimony is not required, however, if ‘‘the negligence
is so gross as to be clear to a layperson.’’ Osborn v.
Waterbury, supra, 827.
   ‘‘[T]he exception to the general rule that requires
that expert testimony be used to prove professional
negligence . . . provides that expert testimony may be
dispensed with when there is such gross want of care
or skill as to afford, of itself, an almost conclusive
inference of negligence.’’7 (Internal quotation marks
omitted.) Matyas v. Minck, supra, 37 Conn. App. 328.
Whether an expert is required in such a case will depend
on the facts of each case and the level of technical
complexity at issue. See, e.g., Cackowski v. Jack A.
Halprin, Inc., 133 Conn. 631, 635–36, 53 A.2d 649 (1947)
(expert testimony is not essential where negligent work
of builders did not present ‘‘an intricate engineering
problem’’ and jury could use common knowledge to
find negligence).
  We conclude that the present case falls within the
recognized exception to the general rule requiring
expert testimony in cases alleging professional negli-
gence or a breach of the implied duty to perform in a
workmanlike manner. See Matyas v. Minck, supra, 37
Conn. App. 328. The court in this case found that there
was sufficient evidence demonstrating that the work
was performed in an unworkmanlike manner. For the
reasons that follow, it did not need expert testimony
to reach that conclusion.
   The facts before the court demonstrated that the
defendant contracted with the plaintiff to replace a set
of concrete stairs for long-term use. The defendant was
the only party responsible for replacing the stairs,
including the choice and installation of the concrete.
The defendant performed the work in August, 2014, and
cracks began to appear as early as January 22, 2015,
less than six months after the work was completed.
Multiple witnesses testified about the extent of the
cracking. The court found that the cracking was signifi-
cant in degree,8 describing the photographic evidence
as depicting ‘‘long, deep, and obvious fissuring of a
portion of the tread and riser . . . .’’ The court also
found that, due to the cracking, the stairs had to be
blocked off for safety purposes. Schlehofer also testi-
fied that cracking continued to appear ‘‘throughout the
winter.’’ On the basis of that evidence, and in the
absence of any evidence supporting the defendant’s
claim that the cracks were caused by some sort of
significant impact, expert testimony was not required
for the court to determine whether the defendant
breached the contract by failing to perform in a work-
manlike manner.
  The defendant argues that the court could not infer
unworkmanlike performance from the appearance of
cracking within six months, because ‘‘five months in a
construction case . . . is . . . not so short as to per-
mit a res ipsa style proof of [a] breach [of contract] on
no other ground than the mere existence of harm to
property.’’ That claim, however, mischaracterizes the
court’s decision, which was based on the entirety of
the evidence presented at trial.
   The defendant also cites a number of cases in support
of his claim that the plaintiff was required to present
expert testimony in this case. In D’Esopo & Co. v.
Bleiler, 13 Conn. App. 621, 625–26, 538 A.2d 719 (1988),
for instance, a builder claimed that he did not negli-
gently install a subfloor because he built it to conform
to specifications provided by the homeowners, which
ultimately caused floor tiles to crack. This court con-
cluded that in the absence of expert testimony demon-
strating that the quality of the work itself, rather than
the defective specifications, caused the cracks, the fact
finder could not have inferred that the builder had per-
formed negligently. Id. Similarly, in Empire Paving,
Inc. v. Staddle Brook Development, Inc., Superior
Court, judicial district of New Haven, Docket No.
381732 (January 28, 1998), two parties had performed
work on a public road. In the absence of expert testi-
mony, the court concluded it was not clear whether
later developing cracks that required the road to be
torn up and replaced were caused by the plaintiff’s
flawed paving work or the road base on which the
pavement was laid down.
   In Matyas v. Minck, supra, 37 Conn. App. 328–29,
another case on which the defendant relies, the jury
was asked to review technically complex design specifi-
cations to assess whether a septic system was con-
structed negligently. The plaintiffs in that case intro-
duced exhibits consisting of a lot subdivision map and
a septic system design. Id., 328. They contended that
‘‘the jury was qualified to read maps and drawings
. . . .’’ Id. This court disagreed, noting that ‘‘the maps
and drawings [in question] are technical documents.
The process of understanding an engineered design is
complex.’’ Id., 329.
   In each of these cases, expert testimony was required
either because the fact finder was asked to assess com-
plex technical issues or to determine which one of
several parties, if any, was responsible for the cause of
defects. In this case, the court did not need to resolve
such issues. The evidence overwhelmingly demon-
strated plain and obvious defects in the concrete.
Severe cracking appeared very shortly after the stairs
were completed and continued to worsen even after the
defendant attempted repairs. No technically complex
design specifications were at issue, and the defendant
alone built the stairs. There was no need for the court
to consider whether any other party was at fault. Under
these circumstances, the court did not need expert testi-
mony to find that the defendant breached the contract.
   The defendant also makes the related claim that, even
if no expert testimony was required, the court’s infer-
ence was unreasonable because it failed to take into
account the possibility that the cracking may have been
caused by a snowplow or some other significant impact.
Alluding to the speculative nature of the claim, the court
aptly noted that the defendant ‘‘presented no admissible
evidence to support that hypothesis.’’9 On the contrary,
cracking continued to occur throughout the winter and
the period in which the defendant performed repair
work, which is inconsistent with the defendant’s sudden
impact theory.10 On the basis of the record before us,
we conclude the court reasonably inferred that the
defendant breached the contract by virtue of its
unworkmanlike performance.
                            II
  The defendant next claims that the trial court improp-
erly calculated damages because the plaintiff failed to
prove that the defendant’s breach of contract required
the faulty stairs to be replaced instead of repaired. We
disagree.
   ‘‘In reviewing a trial court’s award of compensatory
damages, we have stated that [t]he trial court has broad
discretion in determining damages. . . . The determi-
nation of damages involves a question of fact that will
not be overturned unless it is clearly erroneous. . . .
Mathematical exactitude in the proof of damages is
often impossible, but the plaintiff must nevertheless
provide sufficient evidence for the trier to make a fair
and reasonable estimate.’’ (Citations omitted; internal
quotation marks omitted.) Bhatia v. Debek, 287 Conn.
397, 418–19, 948 A.2d 1009 (2008). ‘‘It is axiomatic that
the sum of damages awarded as compensation in a
breach of contract action should place the injured party
in the same position as he would have been in had the
contract been performed.’’ (Internal quotation marks
omitted.) FCM Group, Inc. v. Miller, 300 Conn. 774,
804, 17 A.3d 40 (2011).
   The defendant’s sole argument in its briefs to this
court is that the concrete stairs could have been
repaired and that the only reason they were replaced
was to bring them into compliance with the code. It
asserts that ‘‘the court should not have awarded costs
for the replacement of the stairs because the cracked
concrete—[the defendant’s] only source of liability—
was not the reason for [the plaintiff’s] decision to pro-
cure replacement of the stairs. The reason why the
stairs were replaced was for the alleged code violations,
and [the defendant] was found by the court to be free
from liability for those violations.’’
   This argument fails because the court found that
replacement of the stairs was necessary to resolve the
cracking issue alone and that simply repairing them
would not have sufficed. The court found that ‘‘it was
necessary for the plaintiff to have the faulty stairs . . .
demolished and removed, given the cracking concrete
problem as well as . . . the dimensions . . . .’’
(Emphasis added.) We interpret the court’s finding to
mean that both the faulty concrete and the code viola-
tions independently necessitated replacement. See foot-
note 5 of this opinion. That finding is supported by the
record. The record shows that there was substantial
cracking in the concrete, which the court described as
‘‘serious’’ and ‘‘long, deep, and obvious.’’ See footnote
8 of this opinion. The court found that, even after the
defendant performed repair work on May 8, 2015, ‘‘new
lines of fracturing were appearing’’ mere days later.
Schlehofer also testified that the defendant’s repair
work did not fix all of the cracks. The defendant did
not refute this evidence.11 We, therefore, conclude that
it was not clearly erroneous for the trial court to find
that the cracking alone required the stairs to be
replaced.
   The defendant concedes in its brief that it would be
liable for any damages stemming specifically from the
defects in the concrete. The plaintiff presented suffi-
cient evidence of the cost of replacement. Accordingly,
the defendant was liable in damages for the expenses
the plaintiff incurred to replace the stairs.12
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff did not pay the bill, and the defendant did not pursue the
charge further.
  2
    The defendant alleged four special defenses: (1) it had performed the
work in accordance with the terms of the contract that required it to replace
the stairs and sidewalk and salvage and reattach the railings; (2) the work
was performed in a workmanlike manner consistent with the agreed upon
contract; (3) the plaintiff’s remedies were limited to the contract’s express
terms; and (4) the terms of the agreement required the defendant to reuse
the existing stair railings, which required the defendant to replace stairs
using the dimensions of the original stairs, and the plaintiff could not impose
additional conditions on the defendant after having inspected, accepted,
and paid for the work. The plaintiff denied all four special defenses.
   3
     Racki explained that shaling occurs when ‘‘the concrete breaks up and
rocks that were underneath or in the concrete come out and are kind of
spread over the top of the concrete.’’
   4
     Steven Fradianni testified as a lay witness only.
   5
     The court found that ‘‘it was necessary for the plaintiff to have the faulty
stairs constructed by the defendant demolished and removed, given the
cracking concrete problem as well as the fact that the dimensions of the
risers, treads, and railings violated the [code].’’ (Emphasis added.)We inter-
pret the court’s finding to mean that the court found that the defective
concrete and the code violations were each independent and sufficient
justifications for replacing rather than just repairing the stairs.
   6
     At trial, the plaintiff placed into evidence the purchase orders it executed
with Rockfall.
   7
     As with a professional negligence case, a breach of contract case alleging
a violation of the implied duty to perform in a workmanlike manner also
generally requires expert testimony, unless it falls within a recognized excep-
tion to that rule. See Matyas v. Minck, supra, 37 Conn. App. 329 (requiring
expert testimony to prove breach of standard of care in contract action).
   8
     The court found that the concrete developed ‘‘significant fracturing’’ and
‘‘serious cracking.’’
   9
     The defendant argues that the court failed to consider Steven Fradianni’s
testimony that he believed a dent in the railing indicated it had been struck.
As previously noted, however, Fradianni admitted that he lacked personal
knowledge of the damage and could only testify about what he allegedly
heard from others.
   The defendant also argues that the fact that a welder performed work on
the stairway handrail on January 31, 2015, supports its claim that an impact
to the handrail caused the cracking. The court found that the plaintiff did
not authorize this work and that it was not clear why a welder had been
sent to perform work on the handrail.
   10
      The defendant argues that the plaintiff’s use of salt may have caused
damage to the steps because the concrete later installed by Rockfall experi-
enced salt damage, necessitating further repairs. The defendant presented
no evidence, however, concerning the plaintiff’s use of salt in early 2015 or
the nature of the damage Rockfall repaired.
   11
      The only support the defendant provides for its claim that the plaintiff
could have had the stairs repaired is Racki’s testimony that, in 2016, Rockfall
was in the process of fixing salt damage in the new concrete it installed
with a special polymer solution. We will not speculate as to the relevance
of these repairs to the damage at issue in this case. See footnote 10 of
this opinion.
   12
      On appeal, the defendant challenges, and has briefed, only the court’s
finding that it was necessary to replace the stairs. It does not challenge,
and did not brief, any other issues concerning the damages award. Conse-
quently, we need not address any separate, abandoned claims concerning
the court’s calculation of damages. See Katsetos v. Nolan, 170 Conn. 637,
641, 368 A.2d 172 (1976) (claims not briefed are considered abandoned).